DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the elements as described in the specification. 
Specifically figures 1-3 and 5 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a second output voltage“. However a “first output voltage” is not previously claimed. 
Examiner will examine/interpret  as “first output voltage”  . 
Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20210218070) in view of Jang (US 20160059712) in view of Suzuki (US20120162847).

    PNG
    media_image1.png
    667
    847
    media_image1.png
    Greyscale

Fig. 1 of Yoon


    PNG
    media_image2.png
    733
    879
    media_image2.png
    Greyscale

Fig. 2 of Yoon


    PNG
    media_image3.png
    745
    882
    media_image3.png
    Greyscale

Fig. 9 of Suzuki


    PNG
    media_image4.png
    847
    830
    media_image4.png
    Greyscale

Fig. 10 of Suzuki

As to claim 1,  Yoon discloses a battery system (Fig. 2-3), comprising: 
a battery cell stack including battery cells connected between a first stack node and a second stack node (battery module 10), the battery cell stack being configured to supply a stack voltage to a first battery system output node that is connected to the first stack node ((+) output terminal); 
a DC/DC converter (Fig. 2) configured to receive a first output voltage of the battery cell stack and output a second output voltage (Fig. 2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS);
a battery actuator interconnected between the battery cell stack and one of the first battery system output node (Fig. 1-2 Main Fet 400) and a second battery system output node ((-) output terminal) and configured to be controlled to be set either conductive or non-conductive ([0063] connecting a main FET by turning on the main FET to connect an output of the battery pack to the external device when a BMS of the battery pack is woken up, and blocking, by the BMS of the battery pack, the main FET when any one of overcurrent, overvoltage, and low voltage is detected in the battery pack (S400); 
a controller (BMS 300) configured to control the battery actuator ([0063], the controller including a first input node receiving the second output voltage (Fig. 1-2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS) .
Yoon does not disclose/teach the DC/DC converter configured to down-convert the first output voltage to the second output voltage. 
Jang teaches the DC/DC converter configured to down-convert the first output voltage to a second output voltage;  ([0048] The power conversion unit 120 serves as a power unit of a DC-DC converter for dropping the DC voltage to a lower voltage according to a gate signal transferred from the control unit 200)
It would have been obvious to a person of ordinary skill in the art to modify Yoons DC/DC converter to be configured to  down-convert the first output voltage to a second output voltage, as taught by Jang in order to provide an output voltage of the battery module into a suitable voltage for the BMS if the battery modules voltage is too high for the BMS.
Yoon does not disclose/teach the controller including a second input node connected to the second stack node.
Jang teaches the controller including a second input node connected to the second stack node (Fig. 4 showing the control unit  200 that operates the main relay connected to the same ground as the battery [0044]-[0047]).
It would have been obvious to a person of ordinary skill in the art to modify Yoons controller to be configured to include a second input node connected to the second stack node, as taught by Jang in order for the circuits to have the same ground reference, thereby improving circuit operation.
Yoon in view of Jang is not specifically clear as to the controller being configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node. 
Suzuki teaches the controller (Fig. 10 control circuit identified above) being configured to output, to the battery actuator, a first switch signal via a first controller output node (Fig. 10 above) and a second switch signal via a second controller output node (Fig. 10 above control circuit 31 is operative to control the excited state of the relay coil 19 ([0075] ([0145])
It would have been obvious to a person of ordinary skill in the art to modify to modify Yoons controller to be configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node as taught by Suzuki in order to use and activate a relay coil as the battery actuator, reducing the need for high current components to activate the battery actuator.
As to claim 2, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1.
Yoon does not disclose/teach further comprising a low voltage battery that is charged by the second output voltage.
Jang teaches further comprising a low voltage battery that is charged by the second output voltage. (Fig. 1 and [0012] sub battery 60 and a DC-DC converter 50 for boosting or dropping a voltage between the main battery pack 40 and the sub battery 60).
It would have been obvious to a person of ordinary skill in the art to modify Yoons battery system to be configured to further comprise a low voltage battery that is charged by the second output voltage in order to provide electric energy stored in the LV battery to low voltage loads as taught by Jang ([0068]) freeing up capacity for the high voltage battery to supply high voltage loads.
.
As to claim 4, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1, wherein the DC/DC converter is one of a buck converter, a buck-boost-converter, a low-dropout regulator, a flyback converter, a forward converter, and a push-pull-converter ([0048] of Jang).
As to claim 15,  Yoon discloses a battery system controller (Fig. 2-3 DCDC converter and BMS), comprising: 
a DC/DC converter (Fig. 2) configured to receive a first output voltage of a battery cell stack, and output a second output voltage (Fig. 1-2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS),
a battery actuator controller (BMS 300)  that includes a first input node that receives the second output voltage (Fig. 1-2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS), 
wherein the battery actuator controller is configured control a battery actuator and to output, to the battery actuator ([0063]). 
Yoon does not disclose/teach the DC/DC converter configured to down-convert the first output voltage to the second output voltage. 
Jang teaches the DC/DC converter configured to down-convert the first output voltage to a second output voltage;  ([0048] The power conversion unit 120 serves as a power unit of a DC-DC converter for dropping the DC voltage to a lower voltage according to a gate signal transferred from the control unit 200)
It would have been obvious to a person of ordinary skill in the art to modify Yoons DC/DC converter to be configured to down-convert the first output voltage to a second output voltage, as taught by Jang in order to provide an output voltage of the battery module into a suitable voltage for the BMS if the battery modules voltage is too high for the BMS.
Yoon does not disclose/teach battery actuator controller that includes a second input node that is connected to a second stack node of the battery cell stack.
Jang teaches a controller including a second input node connected to a second stack node of the battery cell stack (Fig. 4 showing the control unit  200 that operates the main relay connected to the same ground as the power conversion unit and the battery [0044]-[0047]).
It would have been obvious to a person of ordinary skill in the art to modify Yoons battery actuator controller to include a second input node that is connected to a second stack node of the battery cell stack, as taught by Jang in order for the circuits to have the same ground reference, thereby improving circuit operation.
Yoon in view of Jang is not specifically clear as to wherein the battery actuator controller is configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node. 
Suzuki teaches a controller (Fig. 10 control circuit identified above) being configured to output, to the battery actuator, a first switch signal via a first controller output node (Fig. 10 above) and a second switch signal via a second controller output node (Fig. 10 above the control circuit 31 is operative to control the excited state of the relay coil 19 ([0075] ([0145])
It would have been obvious to a person of ordinary skill in the art to modify to modify Yoons controller to be configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node as taught by Suzuki in order to use and activate a relay coil as the battery actuator, reducing the need for high current components to activate the battery actuator.
As to claim 16, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1, wherein:  the first switch signal is at a same voltage level as the second output voltage, and/or the second switch signal is at a same voltage level as the second stack node (See Fig. 10 of Suzuki where the input voltage shares the same node as the input to the coil 19 and the controller shares the same ground as its source 6).
As to claim 17, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1, wherein the controller includes: a high side driver interconnected between the first input node and the first controller output node (Fig. 10 of Suzuki switch 12), and  a low side driver interconnected between the second input node and the second controller output node (Fig. 10 of Suzuki switch 47).
As to claim 18, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1, wherein the second stack node is at a ground voltage potential of the battery system (Fig. 4 of Jang where converter 120 and battery 110 share the same ground).
As to claim 19, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 17.
Yoon discloses a plurality of battery actuators (Fig. 1-2  FET 400 and Switch 120 of Yoon).
Yoon in view of Jang in view of Suzuki does not specifically disclose the high side driver includes a plurality of high side switches, each of the high side switches being interconnected between the first input node and one of a plurality of battery actuators, and the low side driver includes a plurality of low side switches, each of the low side switches being interconnected between the second input node and one of the plurality of battery actuators.
However, since Yoon in view of Jang in view of Suzuki teaches the high side driver including a high side switch being interconnected between the first input node and Yoons first battery actuator (Fig. 1 of Yoon discloses FET 400 as a battery actuator. Fig. 10 of Suzuki teaches a high side switch 12 interconnected between a first input node and an actuator), and  the low side driver including a low side switch being interconnected between the second input node and Yoons first battery actuator (Fig. 1 of Yoon discloses FET 400 as a battery actuator. Fig. 10 of Suzuki teaches a low side switch 47 interconnected between a second input node and the actuator), it would be obvious to one of ordinary skill in the art to implement a high side switch being interconnected between Yoons first input node and second battery actuator (Switch 120 of Yoon) and a low side switch being interconnected between Yoons second input node and second battery actuator in order to use and activate a relay coil as the second battery actuator, reducing the need for high current components to activate the battery actuator.
Therefore the teachings Yoon in view of Jang in view of Suzuki will render a plurality of high side switches (i.e. “high side driver”) interconnected between Yoons first input node and plurality of battery actuators and a plurality of low side switches (i.e. “low side driver”) interconnected between Yoons second input node and plurality of battery actuators. 
As to claim 20, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1, wherein the battery actuator is one of a contactor and a relay (relay coil 19 and contactor 30, Fig. 9).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20210218070) in view of Jang (US 20160059712) in view of Suzuki (US20120162847) in view of Oga (US 20150042282).
As to claim 3, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1.
Yoon in view of Jang in view of Suzuki does not disclose/teach wherein the first output voltage is supplied by less than all of the battery cells of the battery cell stack.
Oga teaches wherein the first output voltage is supplied by less than all of the battery cells of the battery cell stack (Fig. 1 and [0038] second DC-DC converter 106 supplied with voltage source 406)
It would have been obvious to a person of ordinary skill in the art to modify the first output voltage of Yoon to be supplied by less than all of the battery cells of the battery cell stack, as taught by Oga in order to provide the converter with a voltage closer to the required output voltage, reducing conversion loss.
As to claim 5, Yoon in view of Jang in view of Suzuki teaches the battery system as claimed in claim 1.
Yoon in view of Jang in view of Suzuki does not disclose/teach wherein the DC/DC converter includes: a first switch and an inductance connected in series between a converter input node and a converter output node, a converter node in between the first switch and the inductance, and a second switch connected between the second stack node and the converter node.
Oga teaches wherein the DC/DC converter includes: a first switch  (Fig. 1,101) and an inductance connected in series between a converter input node and a converter output node (inductor 102, input node to switch 101 and output node “output -1”), a converter node in between the first switch and the inductance, and a second switch connected between the second stack node and the converter node (switch 102 connected between ground and node between switch 101 and inductor 102).
It would have been obvious to a person of ordinary skill in the art to modify the DC/DC converter of Yoon to wherein the DC/DC converter includes: a first switch and an inductance connected in series between a converter input node and a converter output node, a converter node in between the first switch and the inductance, and a second switch connected between the second stack node and the converter node, as Oga circuit is an old and well-known circuit configuration for a DC-DC converter.
Claim 6-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20210218070) in view of Jang (US 20160059712) in view of Allison (US 20190322189) in view of Suzuki (US20120162847).
As to claim 6, Yoon discloses a battery system (Fig. 2-3),  comprising: 
a battery cell stack including battery cells connected between a first stack node and a second stack node (battery module 10), and configured to supply a stack voltage to a first battery system output node that is connected to the first stack node ((+) output terminal); 
DC/DC converter configured to convert a battery voltage to a second output voltage (e.g. “first output voltage”, See claim objection above. Fig. 1-2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS); 
a battery actuator interconnected between the battery cell stack and one of the first battery system output node (Fig. 1-2 Main Fet 400) and a second battery system output node ((-) output terminal); and configured to be controlled to be set either conductive or non-conductive ([0063] connecting a main FET by turning on the main FET to connect an output of the battery pack to the external device when a BMS of the battery pack is woken up, and blocking, by the BMS of the battery pack, the main FET when any one of overcurrent, overvoltage, and low voltage is detected in the battery pack (S400); 
a controller (BMS 300) configured to control the battery actuator ([0063], the controller including a first input node receiving the second output voltage (Fig. 1-2 and [0049]-[0051] DC-DC converter may convert an output voltage of the battery module into a suitable voltage for the BMS). 
Yoon does not disclose/teach a low voltage battery configured to supply a battery voltage and a DC/DC converter configured to receive the battery voltage,
Jang teaches a low voltage battery configured to supply a battery voltage  and a DC/DC converter configured to receive the battery voltage, ([0068] electric energy stored in the sub battery 60 is provided to an inverter and electronic load via the power conversion unit 120).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoon to comprise a low voltage battery configured to supply a battery voltage and modify Yoons DC/DC converter configured to receive the battery voltage, as taught by Jang in order to provide electric energy stored in the LV battery to low voltage loads as taught by Jang ([0068]) freeing up capacity for the high voltage battery to supply high voltage loads.
Yoon in view of Jang does not disclose/teach the DC/DC converter is galvanically isolated.
Allison teaches a galvanically isolated DC/DC converter ([0127] DC/DC converters 1106 is further galvanically isolated. As a result, stray currents are blocked.
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoon to be galvanically isolated, in order to block stray currents caused by differences in ground potentials. ([0127])
Yoon does not disclose/teach the controller including a second input node connected to the second stack node.
Jang teaches the controller including a second input node connected to the second stack node (Fig. 4 showing the control unit  200 that operates the main relay connected to the same ground as the battery [0044]-[0047]).
It would have been obvious to a person of ordinary skill in the art to modify Yoons controller to be configured to include a second input node connected to the second stack node, as taught by Jang in order for the circuits to have the same ground reference, thereby improving circuit operation.
Yoon is not specifically clear as to the controller being configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node. 
Suzuki teaches the controller (Fig. 10 control circuit identified above) being configured to output, to the battery actuator, a first switch signal via a first controller output node (Fig. 10 above) and a second switch signal via a second controller output node (Fig. 10 above the control circuit 31 is operative to control the excited state of the relay coil 19 ([0075] ([0145])
It would have been obvious to a person of ordinary skill in the art to modify to modify Yoons controller to be configured to output, to the battery actuator, a first switch signal via a first controller output node and a second switch signal via a second controller output node as taught by Suzuki in order to use and activate a relay coil as the battery actuator, reducing the need for high current components to activate the battery actuator.

As to claim 7, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 6, wherein: the first switch signal is at a same voltage level as the second output voltage, and/or the second switch signal is at a same voltage level as the second stack node (See Fig. 10 of Suzuki where the input voltage shares the same node as the input to the coil 19 and the controller shares the same ground as its source 6).
As to claim 8, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 6, wherein the controller includes: a high side driver interconnected between the first input node and the first controller output node (Fig. 10 of Suzuki switch 12), and a low side driver interconnected between the second input node and the second controller output node (Fig. 10 of Suzuki switch 47).
It would have been obvious to a person of ordinary skill in the art to modify Yoons control circuit to include a high side driver interconnected between the first input node and the first controller output node, and a low side driver interconnected between the second input node and the second controller output node, as taught by Suzuki in order to use and activate a relay coil as the battery actuator, reducing the need for high current components to activate the battery actuator.
As to claim 9, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 6, wherein the second stack node is at a ground voltage potential of the battery system (Fig. 4 of Jang where converter 120 and battery 110 share the same ground).
As to claim 12, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 8.
Yoon discloses a plurality of battery actuators (Fig. 1-2  FET 400 and Switch 120 of Yoon).
Yoon in view of Jang in view of Allison in view of Suzuki does not specifically disclose the high side driver includes a plurality of high side switches, each of the high side switches being interconnected between the first input node and one of a plurality of battery actuators, and the low side driver includes a plurality of low side switches, each of the low side switches being interconnected between the second input node and one of the plurality of battery actuators.
However, since Yoon in view of Jang in view of Allison in view of Suzuki teaches the high side driver including a high side switch being interconnected between the first input node and Yoons first battery actuator (Fig. 1 of Yoon discloses FET 400 as a battery actuator. Fig. 10 of Suzuki teaches a high side switch 12 interconnected between a first input node and an actuator), and  the low side driver including a low side switch being interconnected between the second input node and Yoons first battery actuator (Fig. 1 of Yoon discloses FET 400 as a battery actuator. Fig. 10 of Suzuki teaches a low side switch 47 interconnected between a second input node and the actuator), it would be obvious to one of ordinary skill in the art to implement a high side switch being interconnected between Yoons first input node and second battery actuator (Switch 120 of Yoon) and a low side switch being interconnected between Yoons second input node and second battery actuator in order to use and activate a relay coil as the battery actuator, reducing the need for high current components to activate the battery actuator.
Therefore the teachings Yoon in view of Jang in view of Allison in view of Suzuki will render a plurality of high side switches (i.e. “high side driver”) interconnected between Yoons first input node and plurality of battery actuators and a plurality of low side switches (i.e. “low side driver”) interconnected between Yoons second input node and plurality of battery actuators. 
As to claim 13, Yoon in view of Jang in view of Allison in view of Suzuki teaches battery system as claimed in claim 12, further comprising a switch control circuit (BMS 300 of Yoon) configured to individually control a conductivity state of each of the high side switches and each of the low side switches (Fig. 10 teaches controlling the switch relay 12 and 47 [0108][0143]).
It would be obvious to one of ordinary skill in the art to modify Yoons control circuit to be configured to individually control a conductivity state of each of the high side switches and low side switches taught by Suzuki, in order to protect the battery by shutting off the switches in an over current situation.
As to claim 14, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 6, wherein the battery actuator is one of a contactor and a relay (relay coil 19 and contactor 30, Fig. 9).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20210218070) in view of Jang (US 20160059712) in view of Allison (US 20190322189) in view of Suzuki (US20120162847) in view of Lui Nasheng (CN 104827921).
As to claim 10, Yoon in view of Jang in view of Allison in view of Suzuki teaches the battery system as claimed in claim 6, wherein the battery actuator is a first battery actuator, and is interconnected between the first stack node and the first battery system output node (Fig. 1 FET 400); and a second battery actuator interconnected between the second stack node and the second battery system output node (switch 120, Fig. 2), wherein the first battery actuator (relay coil 19 of Suzuki) is connected to the first controller output node and to the second controller output node ((Fig. 10 of Suzuki).
Yoon in view of Jang in view of Allison in view of Suzuki  does not teach wherein the second battery actuator is connected to the first controller output node and to the second controller output node.
Lui Nasheng teaches the second battery actuator is connected to the first controller output node (Examiner interprets “first output node” as the nodes controlling the first second and third actuator. See Fig. 1 where BMS controls switches 20,30 and 40, i.e. “first output node”).
It would have been obvious to a person of ordinary skill in the art to modify the second battery actuator of Yoon to be connected to the first controller output node, as taught by Lui Nasheng in order to use the same component (i.e. Yoons controller with a  “first output node”) for multiple circuit operations.
Regarding the second battery actuator is connected to the second controller output node, Suzuki teaches a battery actuator (relay coil 19) is connected to the second controller output node (i.e. ground, Fig. 10).
It would have been obvious to a person of ordinary skill in the art to modify the second battery actuator of Yoon to be connected to the second controller output node, as taught by Suzuki in order to use the same component (i.e. Yoons controller with a  “first output node”) for multiple circuit operations.
As to claim 11, Yoon in view of Jang in view of Allison in view of Suzuki in view of Lui Nasheng teaches the battery system as claimed in claim 10.
Yoon in view of Jang in view of Allison in view of Suzuki does not teach comprising a precharge battery actuator connected in series with a precharge resistor, wherein: the precharge battery actuator and the precharge resistor are commonly connected in parallel to the second battery actuator, and the precharge battery actuator is connected to the first controller output node and to the second controller output node.
Lui Nasheng teaches a precharge battery actuator connected in series with a precharge resistor (Fig. 1 Resistor “R” and switch 30), wherein: the precharge battery actuator is connected to the first controller output node See Fig. 1 where BMS controls switches 20,30 and 40, i.e. “first output node”) and to the second controller output node Suzuki teaches a battery actuator (relay coil 19) is connected to the second controller output node (i.e. ground, Fig. 10).
It would have been obvious to a person of ordinary skill in the art to modify the battery system of Yoon to include a precharge battery actuator connected in series with a precharge resistor, wherein: the precharge battery actuator and the precharge resistor are commonly connected in parallel to the second battery actuator in order to prevent a high current from rapidly flowing to the battery ([0026] of Jang).
Although the Lui Nasheng teaches the precharge battery actuator and the precharge resistor are commonly connected in parallel to the first battery actuator, Lui Nasheng does not teach the precharge battery actuator and the precharge resistor are commonly connected in parallel to the second battery actuator.
However, absent an objective showing of criticality with regards to the claimed the precharge battery actuator and the precharge resistor in parallel to the second battery actuator, it would have been obvious to one of ordinary skill in the art by design choice to place the precharge battery actuator and the precharge resistor in parallel to the second battery actuator in order to place the precharge circuit in a location that would optimize routing and reduce noise.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 20200346599)  is cited for having a low voltage battery energizing a relay coil. 
Grupido (US 20140001832)  is cited for having controller individually controlling relay coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859